                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                      Case No.:4:19-cv-151


 NEW BERN GOLF AND COUNTRY CLUB,
 INCORPORATED,

         Plaintiff,

 v.

 UNDERWRITERS AT LLOYD’S LONDON,
 specifically LLOYD’S 4242 and LLOYD’S
 1301 and their respective members,
 NATIONAL FIRE & MARINE
 INSURANCE COMPANY, and BOULDER
 CLAIMS, LLC,

         Defendants.



                                   NOTICE OF REMOVAL

        NOW INTO COURT, comes Defendants Certain Interested Underwriters at Lloyd’s,

London Subscribing to Certificate No. 32-7560126847-S-00 (hereinafter “Underwriters”),

incorrectly identified as “Underwriters at Lloyd’s London, specifically Lloyd’s 4242 and Lloyd’s

1301 and their respective members”; National Fire & Marine Insurance Company (“NF&M”); and

Boulder Claims, LLC (“Boulder Claims”) which pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441,

and 28 U.S.C. § 1446 and with a full reservation of rights, hereby remove the lawsuit styled New

Bern Golf and Country Club, Incorporated, v. Underwriters at Lloyd’s London, specifically

Lloyd’s 4242 and Lloyd’s 1301 and their respective members, National Fire and Marine Insurance

Company, and Boulder Claims, LLC, Case No. 19-CVS-1393, on the docket of the General Court

of Justice Superior Court Division for the County of Craven, State of North Carolina, to the United




            Case 4:19-cv-00151-BR Document 1 Filed 10/18/19 Page 1 of 7
PD.27198109.1
States District Court for the Eastern District of North Carolina.1 Defendants respectfully submit

that the grounds for its removal of this action are as follows:

        1.       On September 13, 2019, Plaintiff New Bern Golf and Country Club, Incorporated

(“Plaintiff”) initiated this lawsuit by filing a Complaint in the General Court of Justice, Superior

Court Division for the County of Craven, State of North Carolina (“the State Court Action”).

        2.       In the State Court Action, Plaintiff alleges that Defendants allegedly breached their

contract with Plaintiff by failing to pay benefits owed under Policy No. 32-7560126847-S-002

(“Policy”) arising out of a September 14, 2018 wind event. Plaintiff also brings purported claims

for alleged “bad faith.”

        3.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Defendants in the State Court Action are attached hereto. Specifically, all process, pleadings,

and orders served upon Underwriters in the State Court Action are attached hereto as Exhibit “A”.

All process, pleadings, and orders served upon NF&M in the State Court Action are attached hereto

as Exhibit “B”. Upon information and belief, Boulder Claims has not yet been formally served

with process.

        4.       On September 18, 2019, Defendants Underwriters and NF&M were served with a

summons and a copy of Plaintiff’s Complaint in the State Court Action. (Ex. A and B.)

                                        Citizenship of the Parties

        5.       Defendant Underwriters are comprised of the following two Lloyd’s Syndicates:

1301 and 4242. Each of the foregoing Lloyd’s Syndicates is comprised of Members of Lloyd’s

who provide capital to support the Syndicates’ underwriting. None of the Members of Lloyd’s



1
    In filing this Notice of Removal, Underwriters and NF&M do not waive, and hereby expressly reserve, the right
    to demand appraisal pursuant to the terms of the Policy.
2
    In the Complaint, Plaintiff incorrectly references policy No. 32-7560126847-S-00i



                                       - 2 - 1 Filed 10/18/19 Page 2 of 7
             Case 4:19-cv-00151-BR Document
PD.27198109.1
subscribing to Policy No. 32-7560126847-S-00 are citizens of the State of North Carolina. Further,

the Lloyd’s Syndicates are managed by a Managing Agent. Both of the Managing Agents for the

foregoing Lloyd’s Syndicates that subscribe to Policy No. 32-7560126847-S-00 are entities

created under UK law, and all have their principal place of business in London, England.

        6.       Boulder Claims, LLC is a limited liability company organized and existing under

the laws of the state of Delaware, with its principal place of business in Broomfield, Colorado.

        7.       National Fire & Marine Insurance Company is a corporation organized under the

laws of the state of Nebraska, with its principal place of business in Omaha, Nebraska.

        8.       Plaintiff alleges in the Complaint that it is a corporation organized and existing

under the laws of the State of North Carolina conducting business in Craven County, North

Carolina.

        9.       Accordingly, there is diversity of citizenship between Plaintiff and Defendants.

                                           Amount in Controversy

        10.      There is more than $75,000.00, exclusive of interest and costs, in controversy in

this lawsuit.

        11.      In the Complaint, Plaintiff alleges, under both the Breach of Contract Count and

the purported Bad Faith Count, that “Plaintiff is entitled to recover damages from Defendant in

excess of $25,000.00, exclusive of interest, attorneys’ fees, and costs.” (Ex. A and B ¶¶ 9,12, 27.)3

        12.      More specifically, Plaintiff alleges that it suffered $415,763.60 in covered damages.

(Ex. A and B ¶ 9.) Plaintiff further alleges that Defendants claim the total covered damages to be




3
    North Carolina law does not permit a plaintiff to claim a specific amount greater than $25,000 in damages. See
    generally Lee Elec. Constr. Inc. v. Eagle Elec., LLC, No. 1:03CV00065, 2003 U.S. Dist. LEXIS 9956, at *7
    (M.D.N.C. June 10, 2003) (noting that in North Carolina “a plaintiff can plead for judgment in excess of a certain
    dollar amount,” but need not plead the exact amount of damages, “making it difficult to determine the exact
    amount in controversy”).



                                        - 3 - 1 Filed 10/18/19 Page 3 of 7
              Case 4:19-cv-00151-BR Document
PD.27198109.1
$13,667.14. (Ex. A and B ¶ 9.) Thus, the plead amount in controversy is $402,096.46. However,

Plaintiff’s estimate includes $5,317.16 in contents. Yet, Plaintiff fails to include the amount of

loss to contents that Defendants agree are covered, which totals $950. With the contents properly

included, the pre-deductible amount in dispute is $401,146.90. Lastly, the Policy includes a

$25,000 per building deductible. With the applied deductible and contents properly included, the

amount in dispute is $376,146.46.

        13.      Accordingly, because the amount at stake in this litigation exceeds $75,000.00, the

amount in controversy has been satisfied for purposes of removal.

                                       Timeliness of Removal

        14.      Thirty (30) days have not elapsed from the date of service on Underwriters and

NF&M of the Complaint. While Boulder Claims has not been served with a summons in this

action, the earliest it received even notice of the Complaint was when Underwriters were served

with the Complaint. Furthermore, one year has not passed from the commencement of this action,

which occurred on September 13, 2019. Accordingly, this Notice of Removal is timely pursuant

to 28 U.S.C. § 1446(b).

                                              Conclusion

        15.      28 U.S.C. § 1441(a) provides:

                 Except as otherwise expressly provided by Act of Congress, any
                 civil action brought in a State court of which the district courts of
                 the United States have original jurisdiction, may be removed by the
                 defendant or the defendants, to the district court of the United States
                 for the district and division embracing the place where such action
                 is pending.

        16.      Given that there is diversity of citizenship between the only Plaintiff and the

Defendants and because the amount in controversy exceeds $75,000.00, exclusive of interest,




                                        - 4 - 1 Filed 10/18/19 Page 4 of 7
              Case 4:19-cv-00151-BR Document
PD.27198109.1
attorneys’ fees and costs, this Court has jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1332. Accordingly, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.

        17.      Venue is proper under 28 U.S.C. § 1446(a) because the State Court Action is

pending within the United States District Court for the Eastern District of North Carolina, Eastern

Division.

        18.      Promptly after filing this Notice of Removal, written notice hereof will be given to

counsel for Plaintiff. In addition, Defendants will file a copy of this Notice of Removal with the

Clerk of Court for the General Court of Justice Superior Court Division for the County of Craven,

State of North Carolina in conformity with 28 U.S.C. § 1446(d).

        WHEREFORE, Defendants pray that this Notice of Removal be deemed good and

sufficient, that the aforesaid Complaint be removed from the General Court of Justice, Superior

Court Division for the County of Craven, State of North Carolina to the United States District

Court for the Eastern District of North Carolina for trial and determination as provided by law, and

that this Court enter such orders and issue such process as may be proper to bring before it copies

of all records and proceedings in such civil action from such state court and thereupon proceed

with the civil action as if it had been commenced originally herein.




                                        - 5 - 1 Filed 10/18/19 Page 5 of 7
              Case 4:19-cv-00151-BR Document
PD.27198109.1
This the 18th day of October, 2019.

                                       Respectfully submitted,

                                       PHELPS DUNBAR LLP

                                       /s/ Kevin M. O’Brien
                                       Kevin M. O’Brien, NC Bar #43373
                                       obrienk@phelps.com
                                       William R. Hartzell, NC Bar #50762
                                       william.hartzell@phelps.com
                                       Phelps Dunbar LLP
                                       GlenLake One
                                       4140 ParkLake Avenue, Suite 100
                                       Raleigh, North Carolina 27612-3723
                                       Telephone:     919-789-5300
                                       Facsimile:     919-789-5301

                                       Attorneys for Defendants Certain Interested
                                       Underwriters at Lloyd’s, London Subscribing to
                                       Certificate No. 32-7560126847-S-00, National Fire
                                       & Marine Insurance Company, and Boulder
                                       Claims, LLC




                                      - 6 - 1 Filed 10/18/19 Page 6 of 7
            Case 4:19-cv-00151-BR Document
PD.27198109.1
                                      Certificate of Service

        The undersigned certifies that the document to which this Certificate is affixed was served

upon the following parties by U.P.S. Overnight Delivery on October 18, 2019.


        J. Patrick Haywood
        Kenneth R. Keller
        Rachel Scott Decker
        Trisha L. Barfield
        Carruthers & Roth, P.A.
        235 N. Edgeworth Street
        Greensboro, North Carolina 27401
        Telephone: (336) 379-8651
        Facsimile: (336) 478-1175
        Email: jph@crlaw.com
        krk@crlaw.som
        rsd@crlaw.com
        tlb@crlaw.com
        Attorneys for Plaintiff


                                             PHELPS DUNBAR LLP

                                             /s/ Kevin M. O’Brien
                                             Kevin M. O’Brien, NC Bar #43373
                                             obrienk@phelps.com
                                             William R. Hartzell, NC Bar #50762
                                             william.hartzell@phelps.com
                                             Phelps Dunbar LLP
                                             GlenLake One
                                             4140 ParkLake Avenue, Suite 100
                                             Raleigh, North Carolina 27612-3723
                                             Telephone:     919-789-5300
                                             Facsimile:     919-789-5301

                                             Attorneys for Defendants Certain Interested
                                             Underwriters at Lloyd’s, London Subscribing to
                                             Certificate No. 32-7560126847-S-00, National Fire
                                             & Marine Insurance Company, and Boulder
                                             Claims, LLC




                                      - 7 - 1 Filed 10/18/19 Page 7 of 7
            Case 4:19-cv-00151-BR Document
PD.27198109.1
